UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G (Rule 13d-102) Information To Be Included In Statements Filed Pursuant To Rules 13d-1(b), (c), and (d) and Amendments Thereto Filed Pursuant To Rule 13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No.3)* Tekmira Pharmaceuticals Corporation (Name of Issuer) Common Shares, no par value (Title of Class of Securities) 87911B209 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) xRule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. 87911B209 13G Page2of 10 Pages 1. NAME OF REPORTING PERSONS Working Opportunity Fund (EVCC) Ltd. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) o (b) x (See Instructions) 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION British Columbia, Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER0 6. SHARED VOTING POWER 782,050 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER782,050 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDESo CERTAIN SHARES (See Instructions) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.4% TYPE OF REPORTING PERSON CO CUSIP No. 87911B209 13G Page3 of 10 Pages 1. NAME OF REPORTING PERSONS GrowthWorks Access Fund Limited Partnership 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) o (b) x (See Instructions) 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION British Columbia, Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER0 6. SHARED VOTING POWER 0 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDESx CERTAIN SHARES (See Instructions) Reporting Person disclaims beneficial ownership of the 782,050 Common Shares held of record by Working Opportunity Fund (EVCC) Ltd. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% TYPE OF REPORTING PERSON PN CUSIP No. 87911B209 13G Page4 of 10 Pages 1. NAME OF REPORTING PERSONS GrowthWorks Capital Ltd. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) o (b) x (See Instructions) 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER0 6. SHARED VOTING POWER 782,050 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER782,050 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDESo CERTAIN SHARES (See Instructions) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.4% TYPE OF REPORTING PERSON CO CUSIP No. 87911B209 13G Page5 of 10 Pages 1. NAME OF REPORTING PERSONS GrowthWorks Access GP I Ltd. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a) o (b) x (See Instructions) 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER0 6. SHARED VOTING POWER 0 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDESx CERTAIN SHARES (See Instructions) Reporting Person disclaims beneficial ownership of the 782,050 Common Shares held of record by Working Opportunity Fund (EVCC) Ltd. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% TYPE OF REPORTING PERSON CO CUSIP No. 87911B209 13G Page6 of 10 Pages Item 1 (a).Name of Issuer: Tekmira Pharmaceuticals Corporation Item 1 (b).Address of Issuer’s Principal Executive Offices: 100-8900 Glenlyon Parkway Burnaby, British Columbia Canada, V5J 5J8 Item 2 (a).Name of Persons Filing: (1)Working Opportunity Fund (EVCC) Ltd. (“WOF”); (2)GrowthWorks Access Fund Limited Partnership (“GWA”); (3)GrowthWorks Capital Ltd. (“GrowthWorks”); and (4)GrowthWorks Access GP I Ltd. (“GWA GP”). The persons named in this Item 2(a) are referred to individually herein as a “Reporting Person” and collectively as the “Reporting Persons.” Item 2 (b).Address or Principal Business Office or, if None, Residence: The address of the principal business office of each of the Reporting Persons is 2600-1055 W. Georgia Street, Vancouver, B.C., Canada V6E 3R5. Item 2 (c).Citizenship: WOF is a corporation organized under the laws of the Province of British Columbia; GWA is a limited partnership organized under the laws of the Province of British Columbia; GrowthWorks is a corporation organized under the laws of Canada; GWA GP is a corporation organized under the laws of Canada. Item 2 (d).Title of Class of Securities: Common Shares, no par value Item 2 (e).CUSIP Number: 87911B209 CUSIP No. 87911B209 13G Page7 of 10 Pages Item 3. If This Statement is Filed pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Filing Person is a: Not applicable. (a) o Broker or dealer registered under Section 15 of the Exchange Act; (b) o Bank as defined in Section 3(a)(6) of the Exchange Act; (c) o Insurance company as defined in Section 3(a)(19) of the Exchange Act; (d) o Investment company registered under Section 8 of the Investment Company Act; (e) o An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) o Asavings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) o A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act; (j) o A non-U.S. institution in accordance with Rule 13d-1(b)(1)(ii)(J); (k) o Group, in accordance with Rule 13d-1(b)(1)(ii)(K). Item 4.Ownership: (a)Amount Beneficially Owned: As of December 31, 2012, WOF was the record holder of 500,550 Common Shares and GWA was the record holder of 0 Common Shares (such Common Shares to be referred to collectively as the “Record Shares”).Additionally, as of December 31, 2012, WOF was the record holder of warrants to purchase 281,500 Common Shares that were exercisable within 60 days of December 31, 2012 (the “Warrant Shares”). Each of the Reporting Persons expressly disclaims beneficial ownership, except any shares or warrants held directly of record and any shares or warrants to the extent of any pecuniary interest therein. (b)Percent of Class: (1)WOF – 5.4%; (2)GWA – 0%; (3)GrowthWorks – 5.4%; and (4)GWA GP – 0%. CUSIP No. 87911B209 13G Page8 of 10 Pages (c)Number of shares as to which such person has: (i) Sole power to vote or direct the vote: 0 shares for each Reporting Person. (ii) Shared power to vote or to direct the vote: (1)WOF – 782,050 shares; (2)GWA – 0 shares; (3)GrowthWorks – 782,050 shares; and (4)GWA GP –0 shares. (iii)Sole power to dispose or to direct the disposition of 0 shares for each Reporting Person. (iv)Shared power to dispose or to direct the disposition of (1)WOF – 782,050 shares; (2)GWA – 0 shares; (3)GrowthWorks –782,050 shares; and (4)GWA GP –0 shares. Item 5.Ownership of Five Percent or Less of a Class: Not applicable. Item 6.Ownership of More than Five Percent On Behalf of Another Person: Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company: Not applicable. Item 8.Identification and Classification of Members of the Group: (1)Working Opportunity Fund (EVCC) Ltd.; (2)GrowthWorks Access Fund Limited Partnership; (3)GrowthWorks Capital Ltd.; and (4)GrowthWorks Access GP I Ltd. The Reporting Persons expressly disclaim membership in a “group”. Item 9.Notice of Dissolution of Group: Not applicable. Item 10.Certification: By signing below the signatories certify that, to the best of each of their knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 87911B209 13G Page9 of 10 Pages SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Date: February 12, 2013 WORKING OPPORTUNITY FUND (EVCC) LTD. By its manager, GrowthWorks Capital Ltd. By:/s/ Pat Brady Name: Pat Brady Title:Vice President, Investments GROWTHWORKS ACCESS FUND LIMITED PARTNERSHIP By its general partner, GrowthWorks Access GP I Ltd. By:/s/ Pat Brady Name: Pat Brady Title:Vice President, Investments GROWTHWORKS CAPITAL LTD. By:/s/ Jim Charlton Name: Jim Charlton Title:Senior Vice President, Investments GROWTHWORKS ACCESS GP I LTD. By:/s/ Jim Charlton Name: Jim Charlton Title:Senior Vice President, Investments CUSIP No. 87911B209 13G Page10 of 10 Pages Exhibit AGREEMENT The undersigned hereby agree that only one statement containing the information required by this Schedule 13G need be filed with respect to the ownership by each of the undersigned of shares of stock of Tekmira Pharmaceuticals Corporation EXECUTED on this 12th day of February, 2013. WORKING OPPORTUNITY FUND (EVCC) LTD. By its manager, GrowthWorks Capital Ltd. By:/s/ Pat Brady Name: Pat Brady Title:Vice President, Investments GROWTHWORKS ACCESS FUND LIMITED PARTNERSHIP By its general partner, GrowthWorks Access GP I Ltd. By:/s/ Pat Brady Name: Pat Brady Title:Vice President, Investments GROWTHWORKS CAPITAL LTD. By:/s/ Jim Charlton Name: Jim Charlton Title:Senior Vice President, Investments GROWTHWORKS ACCESS GP I LTD. By:/s/ Jim Charlton Name: Jim Charlton Title:Senior Vice President, Investments
